Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this applicaaaation after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
Claim Status 
3.	Claims 1-5 have been amended.
4.	Claims 1-18 are pending in the present application.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-18 of present application 16/568,073 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of co-pending Application No. 16/567,943.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar and essentially recite the same limitations.

7.	Claims 1-18 of present application 16/568,073 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 16/568,112 in view of Chang et al. (“LDI Tree: A Hierarchical Representation for Image-Based Rendering”).  Claim 1 of present application 16/568,073 is similar to claim 1 of co-pending application 16/568,112.  However, present application 16/568,073 further includes the additional limitation: the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin.  This additional limitation is disclosed by Chang which discloses an LDI tree which allows for rendering higher detailed for closer cells and lower details for farther away cells.  It would have been obvious to a person of ordinary skills at the time of the claimed invention to modify 16/568,112 with the LDI tree teachings of Chang.  Chang discloses an octree using LDI that allows rendering of closer cells with higher details and more distant cells with lower details.  This modification is clearly desirable since only the closer cells are processed to be highly detailed while other cells farther away use less processing to become less detailed.  Furthermore, this process makes objects look more realistic since in reality the portions of an object closer to the viewpoint will be more defined than portions of an object that are farther from the viewpoint.  Thus, it would have been obviously beneficial to modify the octree in copending application 16/568,112 with the LDI teachings of Chang.
s 1-18 of present application 16/568,073 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 16/568,013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar and essentially recite the same limitations.  However, present application 16/568,073 further includes the additional limitation: the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin.  This additional limitation is disclosed by Chang which discloses an LDI tree which allows for rendering higher detailed for closer cells and lower details for farther away cells.  It would have been obvious to a person of ordinary skills at the time of the claimed invention to modify 16/568,112 with the LDI tree teachings of Chang.  Chang discloses an octree using LDI that allows rendering of closer cells with higher details and more distant cells with lower details.  This modification is clearly desirable since only the closer cells are processed to be highly detailed while other cells farther away use less processing to become less detailed.  Furthermore, this process makes objects look more realistic since in reality the portions of an object closer to the viewpoint will be more defined than portions of an object that are farther from the viewpoint.  Thus, it would have been obviously beneficial to modify the octree in copending application 16/568,013 with the LDI teachings of Chang.
9.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims correspondence between Application No. 16/568,073 and 16/567,943:
Current Application 
16/568,073
Claim 1
2
3
4
5
6
7
8
9
Co-pending Application 16/567,943
Claim 1
2
3
4
5
6
7
8
9


Current Application 
16/568,073
10
11
12
13
14
15
16
17
18
Co-pending Application 16/567,943
10
11
12
13
14
15
16
17
18


Claim correspondence between Application No. 16/568,073 and 16/568,112:
Current Application 
16/568,073
Claim 1
2
3
4
5
6
7
8
9
10
Co-pending Application 16/568,112
Claim 1 and Chang
2
3
4
5
6
7
8
9
10


Current Application 
16/568,073
11
12
13
14
15
16
17
18
Co-pending Application 16/568,112
11
12
13
14
15
16
17
18




Claim correspondence between Application No. 16/568,073 and 16/568,013:
Current Application 
16/568,073
Claim 1
2
3
4
5
6
7
8
9
10
Co-pending Application 16/568,013
Claims  1 and Chang
2
3
4
5
6
7
8
9
10


Current Application 
16/568,073
11
12
13
14
15
16
17
18
Co-pending Application 16/568,013
11
12
13
14
15
16
17
18



Next table shows an example of the similarities between claim 1 of the current application No. 16/568,073 and claim 1 of co-pending application No. 16/567,943
Claim 1 of application No. 16/568,073
Claim 1 of application No. 16/567,943
A system for presenting multi-resolution views of a very large point data set, comprising:
A method for presenting multi-resolution views of a very large point data set, comprising: 
a storage system; data, on the storage system, representing a point cloud comprising a very large number of associated points; 
a gradient, on the storage system, of octree mesh resolution data sectors;
storing data on a storage system that is representative of a point cloud comprising a very large number of associated points;

storing a gradient, on the storage system, of octree mesh resolution data sectors;
a controller operatively coupled to the storage cluster and configured to organize the data into an octree hierarchy of data sectors, each of which is representative of one or more of the 
a retrieval system connected to the storage system to retrieve the gradient of octree mesh resolution data sectors;

retrieval latencies from the storage system;
retrieving the gradient of octree mesh resolution data sectors from the storage system;


receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;


the image comprising a plurality of data sectors pulled from the octree hierarchy,
and assembling the image based at least in part upon the selected origin and vector originating at the origin, 

the image comprising a plurality of data sectors pulled from the octree hierarchy, 
the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector,

wherein the image comprises the gradient of octree mesh resolution data sectors selected to from a gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector.
the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector,

wherein the image comprises the gradient of octree mesh resolution data sectors selected to form a gradient with a descending resolution in a direction outward from the selected viewing origin along the vector.



Claim 1 of application No. 16/568,073
Claim 1 of application No. 16/568,112
A system for presenting multi-resolution views of a very large point data set, comprising:
A system for presenting views of a very large point data set, comprising:
a storage system; data, on the storage system, representing a point cloud comprising a very large number of associated points; 
a gradient, on the storage system, of octree mesh resolution data sectors;
a storage system; data, on the storage system, comprising data representing a point cloud comprising a very large number of associated points; 
a gradient, on the storage system, of octree mesh resolution data sectors;
a controller operatively coupled to the storage cluster and configured to organize the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage 

a retrieval system connected to the storage system to retrieve the gradient of octree mesh resolution data sectors;

a retrieval system connected to the storage system to retrieve the gradient of octree mesh resolution data sectors;


and a user interface through which a user may select a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum,

which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector,
the image comprising a plurality of data sectors pulled from the octree hierarchy,
which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy,



wherein the image comprises the gradient of octree mesh resolution data sectors selected to from a gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector.
Chang discloses.








wherein the image comprises the gradient of octree mesh resolution data sectors selected to form gradient with a descending resolution in a direction outward from the selected viewing origin along the vector.


Next table shows an example of the similarities between claim 1 of the current application No. 16/568,073 and claim 1 of copending application No. 16/568,013
Claim 1 of application No. 16/568,073
Claim 1 of application No. 16/568,013
A system for presenting multi-resolution views of a very large point data set, comprising:
A method for presenting views of a very large point data set, comprising: 


a gradient, on the storage system, of octree mesh resolution data sectors;
storing data on a storage system that is representative of a point cloud comprising a very large number of associated points; 

storing a gradient, on the storage system, of octree mesh resolution data sectors;
a controller operatively coupled to the storage cluster and configured to organize the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;



retrieval latencies from the storage system;



receiving a command from a user of a user interface to present an image based at least in part upon a selected viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy,
and assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy,

the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther 
wherein the image comprises the gradient of octree mesh resolution data sectors selected to from a gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector.









wherein the image comprises the gradient of octree mesh resolution data sectors selected to form a gradient with a descending resolution in a direction outward from the selected viewing origin along the vector.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-5, 7, 12-15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robert Pack (U.S. Patent Application Publication No. 2008/0238919 A1), in view of Chang et al. (“LDI Tree: A Hierarchical Representation for Image-Based Rendering”), in view of Santoro et al. (U.S. Patent Application Publication No. 2010/0077311 A1), and further in view of Orbanes et al. (U.S. Patent Application Publication No. 2002/0075311 A1).
14.	Regarding Claim 1 (Currently amended), Pack discloses A system for presenting multi-resolution views of a very large point data set, (Abstract reciting “A point cloud data set may be pre-processed for fast and efficient rendering.”
	paragraph [0067] reciting “At step 335, the error ϵ calculated at step 330 may be compared to an error threshold. In one embodiment, the error threshold may be 1/2 pixels. If the projected error ϵ is either below the error threshold or the node is a leaf node (i.e., has no higher LOD children nodes), the flow may continue to step 345; otherwise, the flow may continue to step 340.”  
  The point cloud data set corresponds to the very large pont data set.  The efficient rendering corresponds to the presenting views of that large point data set.  Based on the error thresholds, multiple LOD can be displayed within a rendered image.) comprising: 
	a storage system, data, on the storage system, representing a point cloud comprising a very large number of associated points; (paragraph [0040] reciting “Turning now to FIG. 1, a flow diagram of a method 100 for pre-processing texel camera generated point cloud data sets for efficient and accurate rendering is depicted.” 
paragraph [0041] reciting “At step 110, one or more point cloud data sets may be received. As discussed above, the point cloud data sets received at step 110 may be generated from a LIDAR imaging system, such as a TTC, and may comprise point cloud data taken from one or more points of view (i.e., LIDAR imaging positions). Accordingly, at step 115, point cloud data sets from these multiple points of view may be merged together into a single point cloud data set using a global transformation.” 
paragraph [0042] reciting “At step 120, method 100 may stream through the merged dataset of step 115 to construct an octree hierarchy therefrom. An octree hierarchy constructed at step 120 may partition the scene captured in the point cloud data into increasingly smaller (i.e., more highly detailed) volumes.” 
paragraph [0059] reciting “…The octree may be stored in a file and/or other data storage location. …”
	While the single cloud data s--------et corresponds to data that is representative of a point cloud comprising a very large number of associated points, this merged data set is not discussed to be stored on a storage system, explicitly.  However, Pack does disclose that the octree resulting from the merged data set is stored on data storage location, thus it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to store the merged data set on the data storage location before it has been processed to generate an octree, since it is obvious that the data 
a gradient, on the storage system, of octree mesh resolution data sectors; (paragraph [0108] reciting “At step 625, the node (and its sub-tree) may be skipped or otherwise culled from rendering process 600. This may comprise instructing a network loader not to request the node nor any texture data associated with the node. A sub-tree comprising child nodes (e.g., nodes representing a higher LOD) of the current node may be similarly skipped or otherwise culled from the analysis. After culling the node, the flow may continue to step 655.”;	paragraph [0109] reciting “At step 630, a determination may be made as to whether the LOD tree should be traversed to a higher level of detail node. This may be done by comparing the projected screen size of the node to an error threshold. For example, the hierarchy may be traversed to a higher LOD if the size of the sphere when projected onto the screen exceeds a threshold. If the determination is positive (e.g., the sphere size on the screen exceeds the threshold), the flow may continue to step 635; otherwise, the flow may continue to step 640.;
paragraph [0110] reciting “At step 635, the LOD tree may be traversed to the next higher LOD in the hierarchy. The flow may then continue to step 630 where the node may be evaluated.”
Each level of the octree corresponds to a higher level of LOD (level of detail).  A
gradient is defined as an increase or decrease in some magnitude of a property and here the layers are an increase in LOD.  Thus the octree with its layers of nodes of level of details correspond to a gradient of octree mesh resolution data sectors.)
	a controller (paragraph [0012] reciting “…Alternatively, the steps may be performed by hardware components that include specific logic for performing the steps or by a combination of hardware, software, and/or firmware.”  The specific logic corresponds to a controller.) operatively coupled to the storage cluster (paragraph [0103] reciting “…As discussed above, the hierarchical tree may be serialized using a breadth-first traversal of the tree. The serialized data stream may be stored in a file and/or some other data storage system (e.g., database, or the like). …”;
	paragraph [0014] reciting “Several aspects of the embodiments described will be illustrated as software modules or components. As used herein, a software module or component may include any type of computer instruction or computer executable code located within a memory device and/or transmitted as electronic signals over a system bus or wired or wireless network.”  The bus or wires can be used to operatively couple the database with the specific logic.  It would have been obvious to a person of ordinary skills in the art at the time of the claimed invention to do so since such setup is well known in computer technology.) and configured to organize the data into an octree hierarchy of data sectors, (see Figure 1; paragraph [0042] reciting “At step 120, method 100 may stream through the merged dataset of step 115 to construct an octree hierarchy therefrom. An octree hierarchy constructed at step 120 may partition the scene captured in the point cloud data into increasingly smaller (i.e., more highly detailed) volumes.”  In Figure 1, the merged point clouds are constructed, automatically and deterministically, into an octree hierarchy of step 120.) each of which is representative of one or more of the points at a given octree mesh resolution, (see FIG. 2c; paragraph [0046] reciting “FIG. 2c depicts a further partitioning of the scene 200.V is further partitioned, the space may be recursively split into octants (e.g., each child node 210 through 218 may have eight (8) respective child nodes). FIG. 2c shows child node 211 and 212 partitioned into eight (8) child octants. For instance, node 211 is divided into child nodes 220 through 227. These nodes may correspond to volumes 220.V through 227.V. As is shown in FIGS. 2a-c, each level in the hierarchy may comprise additional detail about the scene of volume 200. Hence, an octree structure may be used to create a LOD tree describing a scene 200.V. Volume 200 may be recursively split as many times as necessary to obtain a desired level of granularity or a leaf node is reached (i.e., a node having no children). A leaf node may be created when only a small number of points are left in the node (i.e., there are fewer than a threshold number of points in the node).”  
	One or more nodes at each level of the octree correspond to a sector.  To illustrate, as shown in FIG. 2c, the node 200 occupies a sector of a particular resolution.  Each of or a combination of the nodes 210, 211, …, and 217 may occupy another sector and so forth.  Each level of the octree tree contains additional details about the scene of volume 200 so one or more nodes on each level can be grouped together to correspond to a sector.  Each child node is a portion of the volume of a parent node, thus each child node contains one or more points of the parent node.) wherein the data sectors have different mesh resolution levels (paragraph [0044] reciting “Turning to FIG. 2a, one embodiment of an octree hierarchy is depicted. A tree structure (e.g., top-level node 200) may be used to describe the spatial relationships depicted in FIGS. 2b-c. In FIG. 2a, a volume 200.V is depicted at a very high-level of granularity (e.g., low level of detail). For instance, volume 200.V may correspond to an entire 3D scene. As 
	paragraph [0045] reciting “Turning to FIG. 2b, the 3D scene represented by 200.V may be partitioned into eight (8) substantially equally sized octants, 210.V-217.V. Each octant 210.V-217.V may comprise additional detail about object depicted in scene 200.V. The octree hierarchy may reflect this volume subdivision by generating eight (8) child nodes (nodes 210-217) under root node 200. Each node 210-217 may correspond to a volume 210.V-217.V.”;
	paragraph [0046] reciting “FIG. 2c depicts a further partitioning of the scene 200.V. As the scene 200.V is further partitioned, the space may be recursively split into octants (e.g., each child node 210 through 218 may have eight (8) respective child nodes). FIG. 2c shows child node 211 and 212 partitioned into eight (8) child octants. For instance, node 211 is divided into child nodes 220 through 227. These nodes may correspond to volumes 220.V through 227.V. As is shown in FIGS. 2a-c, each level in the hierarchy may comprise additional detail about the scene of volume 200. …”
Each node level has more detail and thus higher mesh resolution.  Thus the nodes at the same level are nodes with similar mesh resolution while the nodes at different levels have different mesh resolutions.) wherein data sectors of similar octree mesh resolutions are stored (paragraph [0043] reciting “One such hierarchical point-based level of detail (LOD) data structure uses a 3D binary voxel grid to create an octree data structure as described below in conjunction with FIG. 2. …”;
paragraph [0095] reciting “The tree structure 500 of FIG. 5a may be stored in a machine readable storage location in breadth-first order. This ordering is depicted by  such that they are have similar retrieval latencies from the storage system; and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system (paragraph [0059] reciting “At step 185, given the quadrilaterals and splats created for each leaf node of the octree hierarchy, lower LOD textured quads for the higher nodes in the tree may be generated (e.g., with larger a error threshold `.epsilon.` corresponding to a lower level of detail). The octree may be stored in a file and/or other data storage location. As discussed above in conjunction with FIG. 2a-c, the octree may be stored as a sequential list of nodes by traversing the octree data structure in breadth-first order.”;
paragraph [0095] reciting “The tree structure 500 of FIG. 5a may be stored in a machine readable storage location in breadth-first order. This ordering is depicted by the dashed lines connecting tree nodes (e.g., 510, 520, and 530) in FIG. 5a. Under a breadth-first ordering, node 510 may be stored, followed by 520, 530, 540, 542, 550, 552, 560, 570, 572, 574, 576, and so on.”
paragraph [0103] reciting “At step 460, each node in the hierarchical data structure generated at step 450 may be stored in a file and/or network accessible storage location. As discussed above, the hierarchical tree may be serialized using a breadth-first traversal of the tree. The serialized data stream may be stored in a file and/or some other data storage system (e.g., database, or the like). The textures ascribed to each leaf node in the tree may be stored in line with the tree (e.g., as part of 
Storing the tree with breadth-first means nodes that are similar in mesh resolution/detail due to being on the same level will be stored closer together while nodes that are farther down the down the octree in their respective levels will be stored farther away.  Thus latencies for accessing/traversing the stored octree for similar mesh resolution nodes will be similar while times for accessing nodes with mesh resolution different from another level will be more different.  	It should be noted that the Specification in paragraph [0025] discusses retrieval latency in terms of data sectors of the tree being stored close to each other.  In fact, while retrieval of octree sectors is based on some form of storage of the data sectors closely together, the Specification is explicitly silent and lacking in any description of how different mesh resolution sectors results in different retrieval latencies  However, in the interest of prosecution and in view of the what is known to a person in the art, a breadth-first search should be known as searching a level of the tree before moving to the next level.  Thus the octree that is stored in breadth first can be traversed in breadth first and the result is that nodes on the same level are closer together in storage and can be retrieved at similar latencies while nodes in other levels are stored farther away and require different retrieval latencies.) 
a retrieval system connected to the storage system to retrieve the gradient of octree mesh resolution data sectors; and (Abstract reciting “… At render time, the octree and LOD hierarchy may be traversed until a suitable LOD node is found. …”   
	a user interface through which a user may, for a frustum, select a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum, which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector,  (paragraph [0063] reciting “At step 310, a viewpoint (i.e., point of view from which model is to be rendered) may be selected. At step 315, the hierarchical LOD octree structure loaded at step 305 may be traversed starting at the coarsest level of detail node(s) in the octree hierarchy.”;
paragraph [0064] reciting “At step 320, each node visited by the traversal of step 315 may be checked for visibility. The visibility check of step 320 may comprise frustum culling to determine whether the checked node is visible given the point of view selected at step 310. If the determining of step 320 indicates that the node is not visible, the flow may continue at step 325; otherwise, the flow may continue to step 330.”
The selected viewpoint in Pack corresponds to selected viewing perspective origin. The viewpoint has a starting point of view and it has direction, thus not every single point is necessarily visible from that direction within a frustum as indicated by frustum culling. The frustum of the point of the view corresponds to the vector originating at the origin since the frustum extends from the viewpoint selected at step 310.
	In the Applicants’ specification, the origin is described as such in paragraph [0026]: “To produce a view or composite image from the point cloud for a user, the user data "frustrum" of interest, or the data that he intends to be within the simulated field of view, which may be defined by a point origin within or outside of the point cloud, a vector originating at the point origin and having a three-dimensional vector orientation, and a field capture width (somewhat akin to an illumination beam width when a flashlight is shined into the dark:”  Likewise as disclosed in Pack the selected viewpoint at step 310 has a frustum that is culled so that only the elements within the viewing direction (vector) are shown, and those outside the frustum are culled (not rendered).)  the image comprising a plurality of data sectors pulled from the octree hierarchy, (paragraph [0064] reciting “At step 320, each node visited by the traversal of step 315 may be checked for visibility. The visibility check of step 320 may comprise frustum culling to determine whether the checked node is visible given the point of view selected at step 310. If the determining of step 320 indicates that the node is not visible, the flow may continue at step 325; otherwise, the flow may continue to step 330.”
	paragraph [0065] reciting “…After removing/culling the node(s), the flow may return to 315 where the rest of the nodes in the octree may be checked.”
	paragraph [0066] reciting “At step 330, a visible node may be processed and rendered. At step 330, an error value ϵ for the node may be determined. The error value ϵ may correspond to an error projected onto the screen by the node (e.g., when rendered).”
	paragraph [0067] reciting “At step 335, the error ϵ calculated at step 330 may be compared to an error threshold. In one embodiment, the error threshold may be 1/2 pixels. If the projected error ϵ is either below the error threshold or the node is a leaf 
Thus only the nodes that are visible within the viewpoint are rendered.  Thus the viewpoint is used to determine which nodes are visible and which nodes are invisible.  The invisible nodes are culled while the visible nodes are rendered or traversed into.  Since one or more nodes from one or more levels of the octree will be rendered, if there is any rendering, this rendering corresponds to assembling the image comprising a plurality of data sectors based in part on the viewpoint.)
selected viewing origin along the vector (paragraph [0064] reciting “At step 320, each node visited by the traversal of step 315 may be checked for visibility. The visibility check of step 320 may comprise frustum culling to determine whether the checked node is visible given the point of view selected at step 310. If the determining of step 320 indicates that the node is not visible, the flow may continue at step 325; otherwise, the flow may continue to step 330.”
The selected viewpoint in Pack corresponds to selected viewing perspective origin. The viewpoint has a starting point of view and it has direction, thus not every single point is necessarily visible from that direction within a frustum as indicated by frustum culling. The frustum of the point of the view corresponds to the vector originating at the origin since the frustum extends from the viewpoint selected at step 310.
In the Applicants’ specification, the origin is described as such in paragraph [0026]: “To produce a view or composite image from the point cloud for a user, the user typically first must provide some information regarding the data "frustrum" of interest, or the data that he intends to be within the simulated field of view, which may be defined by a point origin within or outside of the point cloud, a vector originating at the point origin and having a three-dimensional vector orientation, and a field capture width (somewhat akin to an illumination beam width when a flashlight is shined into the dark:”  Likewise as disclosed in Pack the selected viewpoint at step 310 has a frustum that is culled so that only the elements within the viewing direction (vector) are shown, and those outside the frustum are culled (not rendered).)
selected viewing perspective origin along the vector (paragraph [0064] reciting “At step 320, each node visited by the traversal of step 315 may be checked for visibility. The visibility check of step 320 may comprise frustum culling to determine whether the checked node is visible given the point of view selected at step 310. If the determining of step 320 indicates that the node is not visible, the flow may continue at step 325; otherwise, the flow may continue to step 330.”
The selected viewpoint in Pack corresponds to selected viewing perspective origin. The viewpoint has a starting point of view and it has direction, thus not every single point is necessarily visible from that direction within a frustum as indicated by frustum culling. The frustum of the point of the view corresponds to the vector originating at the origin since the frustum extends from the viewpoint selected at step 310.
In the Applicants’ specification, the origin is described as such in paragraph [0026]: “To produce a view or composite image from the point cloud for a user, the user typically first must provide some information regarding the data "frustrum" of interest, or the data that he intends to be within the simulated field of view, which may be defined a point origin within or outside of the point cloud, a vector originating at the point origin and having a three-dimensional vector orientation, and a field capture width (somewhat akin to an illumination beam width when a flashlight is shined into the dark:”  Likewise as disclosed in Pack the selected viewpoint at step 310 has a frustum that is culled so that only the elements within the viewing direction (vector) are shown, and those outside the frustum are culled (not rendered).)
While Pack does not explicitly disclose, Santoro discloses a user interface through which (paragraph [0020] reciting “The method may further comprise providing a user interface, said user interface being configured to allow a user navigate around at least one of said first graphical representation of said scene and said second representation of said scene. Preferably the user interface is configured to allow the user to navigate around both first and second graphical representations of said scene.”)
along the vector, from the selected viewing perspective origin along the vector. (paragraph [0181] reciting “It will be appreciated that the generation of graphical data as described above will need to make use of various techniques which are known in computer graphics processing. In particular it is necessary to select a viewpoint (also referred to as a camera position) from which the graphics are to be "seen" and to generate graphics based upon this view point. In general terms the graphical data is stored in the form of an octree and a view volume is projected onto the octree so as to obtain graphical data representing the parts of a virtual world visible from the view point.”;
paragraph [0183] reciting “Referring to FIG. 27, a camera position Cp is shown as are four images P1, P2, P3, P4 within a graphical scene. Vc is a vector of unit length indicating the direction of the camera's view. Fa and Fb are vectors defining the bounds of a view frustum defined by the camera.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack with Santoro so that the user interface can be used to adjust viewing point.  It would have been obvious to incorporate a user interface since Pack discloses rendering a set of point clouds store in an octree and that traversing the point tree is necessary to see other nodes.  Thus having a user interface that allows for viewing adjustments is beneficial.
While the combination of Pack and Santoro does not explicitly disclose, Orbanes discloses wherein the image comprises the gradient of octree mesh resolution data sectors selected to form a gradient with a descending resolution in a direction outward (paragraph [0062] reciting “… More specifically, data objects located at nodes that are hierarchically closer to the user's virtual viewing position are displayed as being larger and with more detail than data objects located at nodes that are hierarchically farther away from the user's virtual viewing position. By way of example, in response to the user having a virtual viewing position indicated by the camera 416b, the system 100 displays the graphic appearance 406a to the user with greater detail and at a larger size than, for example, the graphic appearances 406b-406h. Similarly, the system 100 displays the graphic appearances 406b and 406c to the user with greater detail and at a larger size than it displays the graphic appearances 406d-406h. The system 100 employs a variety of methods for determining virtual distance for the purpose of providing a display to the user that is comparable to a physical paradigm, such as for example, the clothing store of FIGS. 4A-4C.”  

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack and Santoro with Orbanes so that the viewing of the octree at a virtual camera position shows higher level of detail for objects and nodes closer to the virtual camera while showing lower levels  of detail for objects/nodes farther away.  This is a beneficial modification as it allows for a more realistic rendering of the virtual world since in the real world objects closer are in higher detail while objects farther away are in lower detail.
While the combination of Park, Santoro, and Orbanes does not explicitly disclose, Chang discloses the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin. (under 3.2. Rendering the Output Images reciting “We render a new view of the scene by warping the LDIs in the octree cells to the output image. The advantage of having a hierarchical model is that we need not render every LDI in the octree.  For those cells that are farther away, we can render them in less detail by using the filtered samples that are stored in the LDIs higher in the hierarchy.
then check whether it can provide enough detail if its LDI is warped to the output image. If the current cell does not
provide enough detail, then its children are traversed. An LDI is considered to provide enough detail if the pixel stamp size covers about one output pixel. Therefore the traversal of the LDI tree during the rendering will adapt to the resolution of the output
image. Note that we do not calculate the pixel stamp size for each individual pixel in an LDI. Because all the pixels in the LDI of an octree cell represent samples of objects that are within its bounding box (as shown in Figure 4), we can estimate the range of stamp size for all pixels of the LDI by warping the LDI pixels that….”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Pack, Santoro, and Orbanes with the LDI tree disclosed in Chang so that cells closer to the viewpoint are rendered with more detail while cells farther away are rendered with less detail.  This modification is clearly desirable since only the closer cells are processed to be highly detailed while other cells farther away use less processing to become less detailed.  Furthermore, this process makes objects look more realistic since in reality, the portions of an object closer to the viewpoint will be more defined than portions of an object that are farther from the viewpoint.  Pack discloses an octree which can be modified into the LDI octree of Chang.  The LDI octree in Chang does not change any of the fundamental workings of the octree in Pack.  Instead the LDI tree adds to the octree in Pack with additional information so during rendering, the algorithm of Pack can be modified with the 
15.	Regarding Claim 7 (Original), Schrag further discloses The system of claim 1, wherein the user interface is configured such that the user may adjust the selected origin and vector using an input device, causing the controller to assemble a new image based at least in part upon the adjusted origin and vector. (paragraph [0026] reciting “The view compass 30, as depicted in FIG. 2, is a collection of seven virtual buttons or handles 32-44, represented as a 3D figure (widget) on a computer display. The buttons are conventional virtual buttons in that the operating system user interface recognizes that an action is to be taken when a cursor is on one of the buttons and a mouse button is activated or "clicked". The compass 30 becomes or is an element of a 3D scene, such as those used for modeling, CAD, or videogames. These seven buttons or controls 32-44 provide shortcuts for moving the virtual camera in (or viewpoint of) the scene to pre-defined positions.”;
paragraph [0030] reciting “…When a handle is activated the scene is switched to the viewpoint of the handle, the 3D scene object is centered and the display view is resized (zoom-in or zoom-out) so that the object fits within the display as will discussed in more detail later herein.” 
 The compass 30 is the interface that can be manipulated to change the origin (rotate) and vector (zoom in or zoom out).  By doing so, an updated image from an updated perspective is shown.)
16.	Regarding Claim 12 (Original), Pack further discloses The system of claim 1, wherein the point cloud represents data that has been collected based upon distance measurement scans of objects. (paragraph [0041] reciting “At step 110, one or more point cloud data sets may be received. As discussed above, the point cloud data sets received at step 110 may be generated from a LIDAR imaging system, such as a TTC, and may comprise point cloud data taken from one or more points of view (i.e., LIDAR imaging positions). Accordingly, at step 115, point cloud data sets from these multiple points of view may be merged together into a single point cloud data set using a global transformation.”
The LIDAR imaging system is well known in the art at the time of the claimed invention to be a distance measurement scanner.)17.	Regarding Claim 13 (Original), Pack further discloses The system of claim 12, wherein the point cloud represents at least one LIDAR scan. (paragraph [0041] reciting “At step 110, one or more point cloud data sets may be received. As discussed above, the point cloud data sets received at step 110 may be generated from a LIDAR imaging system, such as a TTC, and may comprise point cloud data taken from one or more points of view (i.e., LIDAR imaging positions). Accordingly, at step 115, point cloud data sets from these multiple points of view may be merged together into a single point cloud data set using a global transformation.”)
18.	Regarding Claim 14 (Original), Pack further discloses The system of claim 1, wherein the octree hierarchy of data sectors is configured such that an N level sector represents a centroid of points at the N+1 level below. (paragraph [0045] reciting “Turning to FIG. 2b, the 3D scene represented by 200.V may be partitioned into eight (8) substantially equally sized octants, 210.V-217.V. Each octant 210.V-217.V may comprise additional detail about object depicted in scene 200.V. The octree hierarchy 
Node 200.V is a volume and it is split into octant of equal sizes.  Therefore, node 200.V is a volume that comprises a center point which is used to create the octant of equal sizes.)19.	Regarding Claim 15 (Original), Pack further discloses The system of claim 14, wherein each point is weighted equally in determining the centroid. (paragraph [0045] reciting “Turning to FIG. 2b, the 3D scene represented by 200.V may be partitioned into eight (8) substantially equally sized octants, 210.V-217.V. Each octant 210.V-217.V may comprise additional detail about object depicted in scene 200.V. The octree hierarchy may reflect this volume subdivision by generating eight (8) child nodes (nodes 210-217) under root node 200. Each node 210-217 may correspond to a volume 210.V-217.V.”)20.	Regarding Claim 17 (Original), Pack further discloses The system of claim 1, wherein the controller is configured to store data sectors of similar octree mesh resolution in similar accessibility configurations using the storage system. (paragraph [0059] reciting “At step 185, given the quadrilaterals and splats created for each leaf node of the octree hierarchy, lower LOD textured quads for the higher nodes in the tree may be generated (e.g., with larger a error threshold `ϵ` corresponding to a lower level of detail). The octree may be stored in a file and/or other data storage location. As discussed above in conjunction with FIG. 2a-c, the octree may be stored as a sequential list of nodes by traversing the octree data structure in breadth-first order.”
 Pack further discloses The system of claim 17, wherein the controller is configured to store data sectors of similar octree mesh resolution on a common storage device. (paragraph [0059] reciting “At step 185, given the quadrilaterals and splats created for each leaf node of the octree hierarchy, lower LOD textured quads for the higher nodes in the tree may be generated (e.g., with larger a error threshold `ϵ` corresponding to a lower level of detail). The octree may be stored in a file and/or other data storage location. As discussed above in conjunction with FIG. 2a-c, the octree may be stored as a sequential list of nodes by traversing the octree data structure in breadth-first order.”  Since the entire octree is stored in the same data storage location, this means all of the nodes with same resolution (and different resolutions) are stored in the same storage device.)22.	Regarding Claim 19 (Original), Pack further discloses The system of claim 17, wherein the controller is configured to store data sectors of similar octree mesh resolution such that they have similar retrieval latencies from the storage system. (parargraph [0062] reciting “At step 305, the octree data structure associated with the model (e.g., the data structure stored at step 185 in method 100) may be loaded. Such loading may comprise reading a machine-readable storage media 
	Since the whole octree is retrieved and loaded, that means the data sectors (nodes at different levels) all have similar retrieval latencies because they were all retrieve together through some time period.  The “similar retrieval latencies” can be interpreted generally to be being retrieved together through some time period.  Since the entire octree is loaded, the retrieval of the tree was done at once through some time period.)

23.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, in view Chang, and further in view of Tom Nuydens (U.S. Patent Application Publication No. 2010/0182323 A1).
24.	Regarding Claim 2 (Currently amended), while the combination of Pack, Santoro, Orbanes, and Chang does not explicitly disclose, Nuydens discloses The method of claim 1, wherein the gradient has linear change in resolution from back to front. (paragraph [0060] reciting “Like mipmaps of the prior art, this mipmap 101 is formed by graphic data arrays 102 representing a geographic area, such as, for instance, the entire surface of the Earth, at several different levels of detail. In this particular embodiment, the linear resolution of the texture and geometric data increases by a factor of two from a graphic data array 102 at one level of detail to the graphic data array 102 at the next level of detail. In alternative embodiments of the invention, however, the increase in the resolution from one level of detail to the next may differ.”  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack, Santoro, Orbanes, and Chang with Nuydens so that each node at different level of details have a factor of 2 increase in displayed data for higher resolution.  This is a beneficial modification since the octrees in Pack are already concerned with children nodes having higher resolution data than parent nodes.
25.	Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, in view of Chang, and further in view of Gontmakhers et al. (U.S. Patent Application Publication No. 2014/0267348 A1).26.	Regarding Claim 3 (Currently amended), while the combination of Pack, Santoro, Orbanes, and Chang does not explicitly disclose, Gontmakhers discloses The method of claim 1, wherein the gradient is nonlinear change in resolution from back to front. (paragraph [0066] reciting “By using the mapping function M(c), filtering (i.e. display of fractional LODs) can be made consistent with increments in the number of features displayed by client 130. As an example, the number of displayed features may bear an exponential relation with a digital zoom level set by user 108 in client 130. Also referring to exemplary formula (b), the value of constant K is set to 4. This is because, in this illustrative example, one LOD step (e.g. a step change in the zoom level of displayed data) is associated with a two fold linear increase, which leads to a four fold spatial increase in the displayed data. By setting the value of constant K to 4, 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack, Santoro, Orbanes, and Chang with Gontmakhers so that each node at different level of details have 4 fold spatial increase in displayed data for higher resolution.  This is a beneficial modification since the octrees in Pack are already concerned with children nodes having higher resolution data than parent nodes.27.	Regarding Claim 4 (Currently amended), Pack further discloses The method of claim 3, wherein the gradient is stepwise at certain distance thresholds. (paragraph [0031] reciting “…  zoomed out position such as that depicted in the image of FIG. 15A (108) wherein details are barely visible, to a more zoomed-in position such as that depicted in FIG. 15F (118), wherein details of airplanes on a runway may be visualized. FIGS. 16A-16D depict similar sequential "zooming in" by use of different aggregations of data sectors pulled efficiently and assembled into the depicted images (120, 122, 124, 126).” Zoom in or zoom out means that nodes of more or lesser details will be access on an octree. The change in resolution at the nodes are placed certain distances apart on the octree.  Thus the zooming in or zooming out is required to 
28.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, in view of Chang, in view of Gontmakhers, and further in view of Chen et al. (U.S. Patent Application Publication No. 2016/0275216 A1).
29.	Regarding Claim 5 (Currently amended), while the combination of Pack, Santoro, Orbanes, and Chang does not explicitly disclose, Gontmakhers The method of claim 1, wherein the gradient is tunable (paragraph [0066] reciting “… By setting the value of constant K to 4, embodiments of the invention keep spatial density of displayed features constant by achieving a four fold increase in the number of features to match the four fold spatial increase in the displayed data.” K is a tunable values because it can be set, such as being set to value of 4.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack, Santoro, and Orbanes with Gontmakhers so that each node at different level of details have 4 fold spatial increase in displayed data for higher resolution.  This is a beneficial modification since the octrees in Pack are already concerned with children nodes having higher resolution data than parent nodes.
While the combination of Pack, Santoro, Orbanes, Chang, and Gontmakhers does not explicitly disclose, Chen discloses by an operator. (paragraph [0035] reciting “The user can select the LOD setting via a slider bar provided to the user by user interface 108. Additionally and/or alternatively, the user can select the LOD setting via plus and/or minus buttons provided to the user by user interface 108, by providing (e.g., entering) a text and/or image based representative value into user interface 108, or any other typical increment and/or decrement technique.” 	Thus the K value in Gontmakhers can be adjusted through user interface by an operator.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack, Santoro, Orbanes, Chang, and Gontmakhers with Chen so that the LOD of an octree in Pack can be adjusted for each level.  This is a useful and beneficial modification as it allows the user the freedom to set the LOD settings for different views as necessary for viewing.
30.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, in view of Chang, and further in view of Easterly et al. (U.S. Patent No. 8,443,301 B1).
31.	Regarding Claim 6 (Original), while the combination of Pack, Santoro, Orbanes, and Chang does not explicitly disclose, Easterly discloses The system of claim 1, wherein the user interface is presented to the user within a web browser. (see FIG. 2A; col. 3, lines 43-60 reciting “The visual reporting system 100 can transmit or provide the 3D model report to one or more user computing devices 170. The user computing devices 170 can be a desktop personal computer (PC), a laptop computer, a cellular phone, personal digital assistant (PDA), a kiosk and/or the like. For example, the customer, using his mobile computing device (e.g. a cell phone or tablet) or PC at home or at work, obtains the 3D report from the visual reporting system 100 using a visual interface such as a web browser or other software application. The customer can view the 3D model in the report and manipulate the model to focus on particular inspection items. The customer can expand inspection items to get additional detail, for example, via popup window, in order to learn more about the inspection items. For example, the customer could view photos and/or videos of the actual inspection item, instructional videos which can discuss the need for the repair or the consequences of failing to repair the time, view repair estimates, and/or other inspection details. ”)	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Pack, Santoro, Orbanes, and Chang with Easterly so that Pack can use the GUI in Santoro within a web browser of Easterly so that the 3D viewing of the data imagery can be performed within a web browser.  A web browser is an obvious choice for a viewing interface since can display the GUI for viewpoint selection and it can also display the 3D object as shown in Easterly.  Furthermore, the octree hierarchy is stored across a network storage area and can be transmitted through a network resource like a URL so using web browser to access the LOD tree hierarchy data structure would be obvious to a person of ordinary skill in the art at the time of the claimed invention.
32.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, in view of Chang, and further in view of Carl Christer Janson (U.S. Patent No. 8,525,848 B2).
33.	Regarding Claim 8 (Original), while the combination of Pack, Santoro, Orbanes, and Chang does not explicitly disclose, Janson discloses The system of claim 1, wherein the very large number of associated points is greater than 1 billion points. (col. 1, lines 12-15 reciting “Point clouds are often created by three-dimensional from thousands to many billions of points [3D coordinates]) on the surface of an object, and output a point cloud as a data file.”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to have Pack create a data set using the LIDAR that contained billions of points as described in Janson.  While Pack does not explicitly disclose generating an octree from over a billion points, Pack does state that the data sets can have millions of points from each perspective and multiple perspectives are merged together into a single data set.  Thus it would have been obvious that the single merged data set can have over a billion points if high detail or resolution is desired.
34.	Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, in view of Chang, and further in view of Hsu et al. (U.S. Patent Application Publication No. 2014/0293266 A1).
35.	Regarding Claim 9 (Original), while the combination of Pack, Santoro, Orbanes, and Chang does not explicitly disclose, Hsu suggests The system of claim 1, wherein the point cloud has a uniform point pitch. (paragraph [0033] reciting “Precision Geo-Location: The accuracy of calculated UAS positions depends largely on the resolution of the measured ranges between the sensor and select ground cells. Using LIDAR, the achievable range resolution (for altitudes of several hundred meters) can be less than one centimeter, yielding high precision position determination.”
	The uniform point pitch is the resolution at which the points are taken.  In Hsu, the resolution is measured at less than one centimeter by a LIDAR system from several hundred meter above, so the uniform point pitch of the point cloud is less than 1  while the combination of Pack, Santoro, Orbanes, and Chang does not explicitly disclose, Hsu suggests The system of claim 1, wherein the point cloud has a point pitch that is less than about one meter. (paragraph [0033] reciting “Precision Geo-Location: The accuracy of calculated UAS positions depends largely on the resolution of the measured ranges between the sensor and select ground cells. Using LIDAR, the achievable range resolution (for altitudes of several hundred meters) can be less than one centimeter, yielding high precision position determination.”
The uniform point pitch is the resolution at which the points are taken.  In Hsu, the resolution is measured at less than one centimeter by a LIDAR system from several hundred meter above, so the uniform point pitch of the point cloud is less than 1 centimeter.)
 while the combination of Pack, Santoro, Orbanes, and Chang does not explicitly disclose, Hsu suggests The system of claim 10, wherein the point cloud has a point pitch that is less than about 1 centimeter. (paragraph [0033] reciting “Precision Geo-Location: The accuracy of calculated UAS positions depends largely on the resolution of the measured ranges between the sensor and select ground cells. Using LIDAR, the achievable range resolution (for altitudes of several hundred meters) can be less than one centimeter, yielding high precision position determination.”
The uniform point pitch is the resolution at which the points are taken.  In Hsu, the resolution is measured at less than one centimeter by a LIDAR system from several hundred meter above, so the uniform point pitch of the point cloud is less than 1 centimeter.)
16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, in view of Chang, and further in view of Carsten Lojewski et al. (U.S. Patent No. 8,014,568 B2).
39.	Regarding Claim 16 (Original), while the combination of Pack, Santoro, Orbanes, and Chang does not explicitly disclose, Lojewski does disclose The system of claim 14, wherein the points comprising the point cloud are not all weighted equally in determining the centroid. (col. 1, lines 51-57 reciting “The individual children volumes produced by the division (by means of corresponding dividing planes which are disposed for example perpendicular to the individual coordinate axes x, y and z of a Cartesian coordinate system) need not however be cube-shaped but can also in general have a cuboid configuration. A subdivision of the volumes into parts of an unequal size is also possible.”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the octree creation of Pack so that the parent volume is not equally divided.  When the parent volume such as volume 200.V in Pack is equally divided, each child node comprises a portion of the point cloud of the parent that is weighted equally with other child nodes.  Thus, the parent volume is determined by 8 equally weighted children nodes.  In Lojewski, the volume can be unequally divided, which results in a parent volume being determined by different sized children volumes.  The unequal sized children volumes thus make up the parent volume (centroid) but are weighted equally.
Response to Arguments
40.	Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. 
41.	On page 9 of the Remarks, Applicants argue Arslan does not disclose the limitation for points farther away from the selected viewing origin along the vector, wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected viewing perspective origin along the vector.  This argument is moot since Orbanes and Santoro are now cited to disclose this limitation.  Santoro clearly shows a vector within the viewing frustum and this vector has direction originating from the viewpoint of the virtual camera within the viewing frustum of the virtual camera.  The octree is viewed within the frustum.  Orbanes is concerned with node trees and, more specifically, discloses that details of data objects closer to the user’s virtual view have higher details and larger than those of data objects farther from the user’s virtual view.  Thus, Orbanes clearly discloses that at some virtual viewing position a gradient of the octree mesh resolution nodes in a direction outward from viewing vector because the resolution is changing from a particular virtual viewing point based on distance from the viewpoint.  
42.	On page 11 of the Remarks, Applicants argue that gradient is a side effect of adding resolution child nodes with no pre-determined grading.  The term gradient is generally defined as some increase/decrease of the magnitude of some property such as temperature, pressure, or concentration etc that is observed from one point or moment to another.  The octree in Pack clearly shows that the gradient is present since each subsequent hierarchical level has more and more details or resolution than those 
43.	Regarding the Double Patenting rejection, Examiner has chosen to maintain the rejection as discussed above.  Examiner has mapped claims 1 to other corresponding claims limitation by limitation and also mapped dependent claims to corresponding dependent claims of the other applications.  Applicants have failed to specifically point out what is different or missing from the double patenting rejections that makes the claims different from each other.
					    CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/FRANK S CHEN/Primary Examiner, Art Unit 2611